Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The form PTOL-37 mailed on 11/3/2021 incorrectly listed the allowed claims (see item 3) “1-9 and 11-14”.  The correct allowed claims are “1-9 and 11-15”.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a.	Claim 2, line 3, insert --and-- after “element,” to correct a grammatical error.
b.	Claim 2, line 6, change “element,” to --element.-- to have a proper ending of the claim.


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
November 5, 2021